DIXON, Judge.
A dispute involving change of custody of a minor child. Upon a full hearing, the court changed the custody from the mother to the father. The mother raises as a single issue on her appeal that insufficient evidence was presented to show a change in circumstances that affected the welfare of the child.
*831Review is governed by Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976); In re Marriage of Fouts, 553 S.W.2d 488 (Mo.App.1977); D_ I_ M_ v. P_ D_ M_, 548 S.W.2d 237 (Mo.App.1977).
In brief array, the.evidence which supports the trial court order shows that the father has remarried, has a proper home, and can provide a stable home life. The mother’s life-style has changed since the marriage. Within the year since the dissolution decree, the child was left in the care of a grandmother in excess of one hundred different nights during the year and, on a variety of occasions, the child was picked up by the mother at very late hours after she returned from the nocturnal excursions which evidenced her change of life-style.
Finding substantial evidence to support the trial court’s order and deferring under the rule of Murphy v. Carron, supra, to that finding, unless this court has a firm belief that the decision was wrong, the trial court’s order should be affirmed. An extended opinion would have no precedential value. Rule 84.16(b). Judgment affirmed.
All concur.